WALSH, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $12,500.
This is a suit in assumpsit to recover for services alleged to have 'been rendered to the corporation by the plaintiff. The claim is that for about two and one-half years the plaintiff, an experienced machinist, devoted practically all his time to the business of the corporation; that this activity included the purchase of a site for a mill, the erection of the mill building, the planning for and installation of the machinery, the guaranteeing of the debts of the corporation, the sale of defendant’s stock, etc. The reasonable value of these services, the plaintiff says, is $5,000 per year.
The defendant claims that plaintiff was one of the original promoters of the concern; that he was interested in the creation of the corporation with others; that he was an officer and director during the term, for which he claims payment; that his services were such as an officer and director would render under the circumstances without expectation of pay; that there never was an understanding that he would be paid for them but rather to the contrary he received $13,000 worth *163of watered stock which lie was later obliged to return to defendant by order of our Supreme Court; that there never was any record by the Board of Directors to pay him anything for these services and he was a member of the Board of Directors during all this time.
For plaintiff: McGovern & Slattery.
For defendant: Arthur Cushing.
It is reasonable to suppose that plaintiff was actuated by the same motives that the ordinary person would experience under the same circumstances. The great weight of the evidence in this case seems to us to show that the plaintiff was perfectly willing to render any services to the corporation, prior to the quarrel which resulted in his severing his relations, which would enhance the value of his $13,000 worth of bonus stock. There never was any claim made by him for these services until after lie was obliged to return this bonus stock to defendant. Out of the company, which now was successful and returning handsome dividends, and deprived of his bonus stock, he for the first time made this claim. It would be manifest injustice to let this verdict stand.
Motion for new trial granted.